1
     W. Zev Abramson, Esq. #289387
2    Jeremy J. Levy, Esq. #309462
3    ABRAMSON LABOR GROUP
     3580 Wilshire Blvd, Suite 1260
4    Los Angeles, California 90010
5    Tel: (213) 493-6300
     Fax: (213) 382-4083
6    wza@abramsonlabor.com
7    jeremy@abramsonlabor.com

8    Attorneys for Plaintiff,
     PATRICK EVANS
9
10   John H. Adams, Jr. Esq. #253341
     Kevin V. Koligian, Esq. #258711
11   LITTLER MENDELSON, P.C.
12   500 Capital Mall, Suite 2000
     Sacramento, CA 95814
13   jhadams@littler.com
14   kkoligian@littler.com
15   Attorneys for Defendant,
16   TRANSDEV SERVICES, INC.
17
                          UNITED STATES DISTRICT COURT
18
                        EASTERN DISTRICT OF CALIFORNIA
19
20
     PATRICK EVANS,                          Case No.: 2:17-cv-02109-JAM-DB
21
                     Plaintiff,
22         vs.                               ORDER TO CONTINUE
                                             DISCOVERY DEADLINE BASED
23   TRANSDEV SERVICES, INC., a              ON JOINT STIPULATION OF
                                             PARTIES
24   corporation, and DOES 1-100,

25                Defendants.
26
27         On November 15, 2018, in the above captioned court located at 501 I
28
     Street, Sacramento, CA 95814, Plaintiff Patrick Evans, and Defendant Transdev
1
     Services, Inc., Motion to Continue Trial and Related Deadlines was heard and
2
3    reviewed by this Court.

4          Upon full consideration of the moving papers, the joint stipulation, and any
5
     oral arguments (if any), the Court hereby ORDERS:
6
7       1. Discovery Cutoff – 3/22/19

8       2. Dispositive Motion Filing – 5/7/19
9
        3. Dispositive Motion Hearing – 6/4/19 at 1:30 p.m.
10
11      4. Joint Pretrial Statement due – 7/12/19

12      5. Pretrial Conference – 7/19/19 at 11 a.m.
13
        6. Jury Trial – 8/26/19 at 9:00 a.m.
14
15   IT IS HEREBY ORDERED.

16   DATED: November 15, 2018
17
                                           U.S. District Court, Eastern District
18
19
20                                         /s/ John A. Mendez____________
21                                         United States District Court Judge

22
23
24
25
26
27
28
